Case: 19-50502       Document: 00515349289         Page: 1     Date Filed: 03/18/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                     No. 19-50502                                FILED
                                   Summary Calendar                         March 18, 2020
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

LACI LANDERS,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:13-CR-76-3


Before BARKSDALE, WILLETT, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Laci Landers challenges the sentence of 48-months’ imprisonment
imposed on revocation of her supervised release. Her sentence exceeded the
advisory Sentencing Guidelines sentencing range but was below the statutory
maximum sentence. She had previously had her supervised release revoked
twice for drug use, associating with a known felon, and leaving the judicial




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 19-50502    Document: 00515349289     Page: 2   Date Filed: 03/18/2020


                                 No. 19-50502

district without permission. Landers asserts her sentence is substantively
unreasonable.
      Our court typically reviews a challenge to a revocation-sentence under a
“plainly unreasonable” standard. United States v. Miller, 634 F.3d 841, 843
(5th Cir. 2011) (citations omitted).    The substantive reasonableness of a
sentence imposed on revocation is subject to the same standards used to review
whether an initial sentence is substantively reasonable. See United States v.
Warren, 720 F.3d 321, 332 (5th Cir. 2013) (citing cases addressing an initial
sentence in reviewing a revocation sentence). We consider “the totality of the
circumstances, including the extent of any variance from the Guidelines range”
and afford “due deference to the district court’s decision that the § 3553(a)
factors, on a whole, justify the extent of the variance”. Gall v. United States,
552 U.S. 38, 51 (2007). The fact we might have decided a different sentence
was appropriate does not warrant reversal. Warren, 720 F.3d at 332.
      A revocation sentence is substantively unreasonable if the district court
failed to account for a factor that should have received significant weight,
afforded significant weight to an irrelevant or improper factor, or made a clear
error of judgment in balancing the sentencing factors. Id. (citation omitted).
There is no requirement, however, that any aspect of defendant’s personal
history and circumstances be given dispositive weight. United States v. Lopez-
Velasquez, 526 F.3d 804, 807 (5th Cir. 2008).       Understandably, multiple
violations of the terms of supervised release can support an imposition of an
above-Guidelines sentence. See United States v. Mathena, 23 F.3d 87, 94
(5th Cir. 1994) (citation omitted).    Additionally, our court has affirmed
revocation sentences above the advisory-Guidelines range, even when the
sentence equals the statutory maximum. See Warren, 720 F.3d at 324–25, 333.




                                       2
    Case: 19-50502    Document: 00515349289    Page: 3   Date Filed: 03/18/2020


                                No. 19-50502

      Landers admitted to leaving a residential-substance-abuse-treatment
program without permission and associating with a known felon without
permission, in violation of conditions of her supervised release. In contending
her sentence is substantively unreasonable, Landers asserts the court failed to
account for the impact of her drug addiction on her conduct, her other medical
conditions, and the fact that she was not violent and did not harm anyone. She
also asserts her sentence was excessive under the circumstances.
      The court undertook an individualized assessment of the facts and gave
a reasoned justification for the sentence. Landers has not shown her 48-month
sentence was plainly unreasonable. See Gall, 552 U.S. at 51; Warren, 720 F.3d
at 332–33.
      AFFIRMED.




                                      3